In an action, inter alia, for a judgment declaring that the plaintiff Deer Shore Associates has a current and enforceable option to purchase certain property owned by the defendant Deer Park Steak House, Inc., the defendant appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 23, 2002, which, upon finding that the defendant’s attorney had apparent authority to settle the matter, granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for the entry of a judgment declaring that Deer Park Steak House, Inc., must sell the subject property to the plaintiff for the sum of $126,666.66.
*572On January 29, 1999, the attorneys for the parties entered into an agreement settling this matter. The agreement states that the real property at issue shall be sold by the defendant, Deer Park Steak House, Inc. (hereinafter the owner), to the plaintiff Deer Shore Associates, at a price established by the appraisal procedure set forth in the agreement. Contrary to the owner’s contention, the settlement agreement is not ambiguous (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157 [1990]).
The court correctly found that the owner’s attorney had apparent authority to settle the matter (see Hallock v State of New York, 64 NY2d 224 [1984]; Siegel v Ocean Park Hous. Co., 248 AD2d 459 [1998]). The principal of the owner ratified the agreement by his conduct, on which the plaintiff reasonably relied (see Slavin v Polyak, 99 AD2d 466 [1984]).
Since this is a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in the plaintiffs favor (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.